ORDER OF DISMISSAL
The Petition for Writ of Mandamus in the above-entitled case having been duly filed with the Court of Appeals on the 19th day of January, 1978, and the suit which was the basis of the petition herein having been dismissed, and upon reviewing the petition submitted by the Counsel of Record for the Petitioner, it is ORDERED that the Petition for Writ of Mandamus filed herein be and it hereby is DISMISSED.
Dated this 3rd day of March, 1978.
Marie F. Neswood Acting Chief Justice Of The Navajo Nation